Name: Commission Regulation (EC) No 1393/94 of 17 June 1994 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  means of agricultural production;  animal product;  prices;  Europe
 Date Published: nan

 18 . 6. 94 Official Journal of the European Communities No L 152/27 COMMISSION REGULATION (EC) No 1393/94 of 17 June 1994 adopting exceptional support measures for the market in pigmeat in the Netherlands Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 and the second paragraph of Article 22 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, which are located in the border area to the Netherlands, surveillance zones have been established by the Dutch authorities pursuant to Article 9 of Council Directive 80/21 7/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Directive 93/384/EEC (4) ; whereas, consequently, in these zones the trade in live pigs, fresh pigmeat and pigmeat products which have not been subjected to heat treatment is temporarily prohibited ; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures are likely to bring about a serious disturbance of the market for pigmeat in the Netherlands ; whereas exceptional market support measures, to apply for no longer than is strictly necessary, must accordingly be adopted with respect solely to live animals from the affected areas ; Whereas, with the aim of preventing a further spread of the disease, the pigs produced in the protection zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consump ­ tion ; Whereas a buying-in price should be fixed at which piglets and live pigs in the surveillance zones are to be taken over by the intervention agency ; whereas with the aim of preventing misuse, the buying-in of piglets which are fattened on closed-circuit holdings should be excluded ; Whereas provision should be made for the Dutch authorities to adopt all necessary control and surveillance measures and to inform the Commission accordingly ; Article 1 1 . From 6 June 1994 the Dutch intervention agency shall buy live pigs weighing not less than 110 kg on average per batch and piglets weighing not less than 25 kg on average per batch . 2. The purchase of the first 2 800 live pigs and the first 4 200 piglets shall be financed from the Community budget. 3 . The Netherlands are hereby authorized to purchase, in addition, at its own expense and on the terms laid down in this Regulation, a further 1 200 live pigs and 1 800 piglets. Article 2 1 . Only live pigs and piglets raised in the zones listed in the Annex to this Regulation can be bought in, provided that the veterinary provisions laid down by the Dutch authorities still apply in the areas on the day the animals are bought in . 2 . Only piglets can be bought in which are not fattened in a closed-circuit holding or which cannot be used by a closed circuit holding for its own purposes. Article 3 On the day they are bought in, the animals shall be weighed and killed in such a way as to prevent the disease from spreading. They shall be transported without delay to a rendering plant and processed into products falling with CN codes 1501 00 11 , 1506 00 00 and 2301 10 00 . These operations shall be carried out under permanent supervision of the competent Dutch authorities. Article 4 1 . The farm-gate buying-in price of live pigs weighing not less than 110 kilograms on average per batch shall be ECU 115 per 100 kilograms slaughtered weight. (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. O OJ No L 47, 21 . 2. 1980, p. 11 . (4) OJ No L 166, 8 . 7. 1993, p. 34. No L 152/28 Official Journal of the European Communities 18 . 6. 94 Where the average weight per batch is less than 110 kilo ­ grams but more than 106 kilograms, the buying-in price shall be ECU 98/100 kg. In both cases, a coefficient of 0,83 is applied on the buying-in price. 2. The farm-gate buying-in price for piglets shall be ECU 36 per head. Where the average weight per batch is less than 25 kilograms but more than 24 kilograms, the buying-in price shall be ECU 31 per head. shall inform the Commission accordingly as soon as possible . Article 6 The competent Dutch authorities shall send the Commis ­ sion each Wednesday the following information concerning the previous week :  the number and total weight of the pigs bought in,  the number and total weight of young piglets bought in . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 June 1994. Article 5 The competent Dutch authorities shall adopt all measures necessary to ensure compliance with the provisions of this Regulation and in particular with Article 2 hereof. They This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1994. For the Commission Rene STEICHEN Member of the Commission 18 . 6. 94 Official Journal of the European Communities No L 152/29 ANNEX The area located in the province of Zeeland is deliminated as follows : From the border post 352, follow 'de Tol' towards the north-east to the crossroads with the 'Heilweg', follow this towards the south-east and continue into the 'Nieuwe Weg', follow this to the crossroads with the 'Krakeelweg', follow this towards the north-east to the crossroads with the 'Edeweg', follow this towards the north to the crossroads with the 'Kaai', follow this and continue into the 'Haven', follow this and continue into the 'Draaibrugseweg' (N 251 ), follow this towards the north-west to the crossroads with road N 58, follow this towards the north-east to the crossroads with road N 61 in the commune of Schoondijk, follow road N 61 towards the south-east to the crossroads with 'Statendijk 1 ', follow this to the crossroads with the 'Molentje', follow this to the crossroads with the 'Oranjedijk', follow this to the crossroads with the 'Mauritsweg', follow this to the crossroads with the 'Zachari ­ asweg', follow this to the crossroads with the 'Driewegenweg', follow this and continue into 'Scho ­ rerweg', follow this to the crossroads with the 'Hoofdplaatseweg' and the 'Driewegenweg', follow this towards the south east to the crossroads with road N 61 , follow this towards the east to the crossroads with the 'Isabella' canal, follow this canal to the State border, follow the border towards the south-east to border post 352.